     Case 2:16-cv-01738-JAM-AC Document 88 Filed 12/28/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11       J.L. HOWZE,                                    No. 2:16-cv-1738 JAM AC P
12                       Plaintiff,
13             v.                                       ORDER
14       A.B. OROZCO, et al.,
15                       Defendants.
16

17            By order filed December 21, 2020, defendant Sahota was ordered to show cause why

18   sanctions should not be imposed for failing to comply with the November 20, 2020 order

19   requiring that he file a declaration advising the court of the status of his supplemental discovery

20   responses. ECF No. 86. Sahota was given the option to promptly file the required declaration as

21   a way in which to achieve full compliance with the order and automatically discharge the order to

22   show cause. Id. Counsel for Sahota has now filed a response to the order to show cause in which

23   he states that he has no recollection of receiving the November 20, 2020 order and, after

24   thoroughly searching his email folders, billing program, calendar, and case file, was unable to

25   find any evidence that he had seen the order.1 ECF No. 87 at 1-2, ¶¶ 2-3. He further states that

26   since receiving the order to show cause, he has attempted to contact defendant Sahota several

27
     1
      Counsel does not claim that he did not receive the order and acknowledges the possibility that it
28   may have been inadvertently deleted. ECF No. 87 at 2, ¶ 4.
                                                      1
     Case 2:16-cv-01738-JAM-AC Document 88 Filed 12/28/20 Page 2 of 2


 1   times to complete the supplemental responses and has been unable to make contact. Id. at 2, ¶ 5.
 2   Counsel therefore requests the time for submitting supplemental responses and the required
 3   declaration be extended to January 8, 2021. Id. at 2, ¶ 5.
 4          Good cause appearing, IT IS HEREBY ORDERED that:
 5          1. The December 21, 2020 order to show cause is DISCHARGED.
 6          2. Defendant Sahota shall have until January 8, 2021, to submit his supplemental
 7   responses to discovery and notify the court of the status of those responses as set forth in the
 8   November 20, 2020 order.
 9          3. Plaintiff shall have until January 22, 2021, to file a renewed motion to compel if any
10   of the discovery disputes addressed in the November 20, 2020 order remain unresolved.
11   DATED: December 28, 2020
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
